Citation Nr: 0632544	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which granted service connection 
for osteoarthritis of the right knee and assigned a 10 
percent disability evaluation effective March 11, 2003.

A Board hearing was conducted August 9, 2006 in Philadelphia, 
Pennsylvania, where the veteran and his wife testified 
regarding his symptomatology.  A transcript of the hearing is 
of record.

FINDING OF FACT

The veteran's osteoarthritis of the right knee is manifested 
by pain, noncompensable limitation of motion, and crepitus.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010-5262 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 and 
January 2006 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a).  A September 2006 letter provided 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The veteran was afforded VA examination in May 2003.  At that 
time he reported receiving injections in the right knee and 
taking pain medication with minimal relief.  He was able to 
walk approximately 3 miles.  There was mild tenderness about 
the knee.  Range of motion was to 5 degrees of extension and 
flexion to 120 degrees.  There was negative drawer sign and 
no evidence of laxity of the joint.  The diagnosis was 
osteoarthritis of the right knee, documented by x-ray, with 
no evidence of fatigability or incoordination.  

In May 2003, the veteran was seen by his private physician, 
Dr. Edward Ford of Mercer-Burke Orthopedics.  The veteran had 
been seen by Dr. Ford for aching discomfort and stiffness of 
the right knee.  The veteran's right knee was determined to 
have osteoarthritis and end-stage arthritic disease of the 
knee.  He had undergone a series of Synvisc injections, as 
well as taking Vioxx, which had not led to effective relief.  
The physician stated the veteran's options were to try 
steroid injections or undergo total knee arthroplasty.  

In February 2004, the veteran was seen by Dr. Ford.  The 
veteran complained of aching discomfort in his right knee, 
predominantly medially.  The veteran reported  walking one 
mile daily.  The clinical examination was pertinent for 
crepitus in the right knee.  The veteran maintained full 
extension and flexion.  There was no instability to varus-
valgus stress and no effusion was present.  The x-rays 
revealed near end-stage osteoarthritis of the right knee.  
The veteran reported he was tolerating the knee and would 
call if he wanted further intervention.

In May 2004, the veteran again saw Dr. Ford.  The veteran 
complained of aching discomfort in his right knee.  
Examination revealed crepitus in the right knee and there was 
no appreciable effusion.  The veteran's extension and flexion 
were full.  The physician recommended the veteran try a 
series of Hyalgan injections.

In June 2004, the veteran received Synvisc injections into 
the right knee in Dr. Ford's office.  There was no effusion 
or erythema present.

In February 2005, the veteran saw Dr. Ford.  The veteran 
stated his right knee was becomingly increasingly painful.  
Examination of the right knee revealed no effusion, but he 
had substantial crepitus present.  The veteran's extension 
and flexion remained full.  The impression through x-rays was 
end-stage osteoarthritis of the right knee.  

In May 2005, Dr. Ford stated the veteran had presented for 
his third bilateral knee Synvisc injection.  Dr. Ford stated 
that pain in both knees continued to persist which was 
aggravated by stair climbing, kneeling, or squatting.  The 
clinical examination conducted by Dr. Ford revealed full 
range of motion on flexion and extension of both knees 
associated with a moderate amount of crepitus.  There was 
medial joint space tenderness bilaterally.  No effusion or 
instability was present.  The doctor diagnosed the veteran 
with osteoarthritis of both knees. 

In November 2005, the veteran underwent a VA examination.  
The examiner notated the veteran suffered a right ankle 
injury during combat.  The veteran reported to the examiner 
he did not suffer an injury to the knee.  The veteran 
reported suffering from osteoarthritis of the right knee, and 
a note from his physician in the private sector stated that 
x-rays revealed bone on bone, which was advanced 
osteoarthritis.  The veteran stated he always experienced 
pain when climbing steps, but otherwise he did not have much 
difficulty with his knee except for periods of flare-up, 
which were unpredictable.  He stated he was capable of a 
three mile an hour pace on a treadmill for a mile or so, and 
that he did this for exercise as part of program for coronary 
artery disease.  The veteran reported occasional buckling of 
the knee, but denied any falls.  

On examination, the veteran had no limp and was in no need of 
assistive devices.  The right knee was slightly swollen and 
demonstrated no laxity.  The knee extended to zero degrees 
and flexed to 90 degrees.  He was capable of rapid repetitive 
motion of the right knee, and on such motion, the 
aforementioned range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  The veteran 
was not examined during a period of flare-up of right knee 
pain, and the examiner could make no comment on worsening of 
right knee motion during flare-up.  The examiner diagnosed 
the veteran with advanced osteoarthritis of the right knee.

In a November 2005 letter,  Dr. Ford stated the veteran's 
right knee was progressively painful and that in the past, he 
had undergone a series of Synvisc injections.  The doctor 
further stated that the examination was notable for crepitus 
of the right knee without effusion.  Dr. Ford notated the 
veteran still maintained full extension.  The x-rays 
demonstrated bone on bone apposition in the knee.  The 
doctor's impression was severe osteoarthritis in the right 
knee, right ankle and mid-foot.  Dr. Ford suggested the 
veteran's options would be Synvisc injections in the right 
knee.

On August 9, 2006 the veteran and his wife appeared before a 
Board hearing conducted in Philadelphia, Pennsylvania.  The 
veteran's wife testified that her husband's knee "gave out" 
two or three times per week, that he had difficulty with 
stairs, and that he was in pain.    The veteran's wife 
further stated her husband had been advised to use a cane for 
steadiness.

The veteran testified at the hearing that his physician 
recommended a knee replacement, but that at his age, he did 
not see the point in going through such a surgery.  The 
veteran stated that during the last couple of years his knee 
was worse because of pain.  The veteran further stated he had 
work around his house that he wanted to do but was unable to 
complete.  The veteran testified that he walked with a cane 
if he was having trouble with his knee.  The veteran also 
stated the day he underwent a VA examination he was indeed 
able to stand on his toes, but such should be put in context 
of being able to stand on his toes on that particular day.  
The veteran also testified that when he kneeled, for example, 
while working on his lawn mower, he would make sure he had a 
soft surface for his knee.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's knee disorder is rated under Diagnostic Codes 
5003-5257.  Under Diagnostic Code 5003, degenerative 
arthritis, substantiated by x-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code(s), a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, and 30 percent 
rating is warranted for extension limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is appropriate for severe subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5256, higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that the right knee is 
ankylosed.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such facts as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The appellant has appealed the initial 10 percent rating that 
was assigned for osteoarthritis of the right knee; he is 
essentially asking for a higher rating effective from the 
date service connection was granted.  Consequently, the Board 
must consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Analysis

The veteran's private physician has reported that the veteran 
has full extension and flexion.  During the May 2003 VA 
examination range of motion was from 5 degrees of extension 
to 120 degrees of flexion.  At the November 2005 VA 
examination, the veteran's right knee extended to zero 
degrees and flexed to 90 degrees.  The normal range of motion 
for the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II (2006).  The veteran was capable of rapid repetitive 
motion of the knee.  Thus, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, which evaluate loss of 
flexion and extension, an increased evaluation would not be 
warranted, since the degree of lost motion is noncompensable.

The Board has considered evaluating the right knee under the 
provisions of Diagnostic Code 5257, other impairment of the 
knee: recurrent subluxation or lateral instability.  A 10 
percent evaluation under this diagnostic code is rated as a 
slight disability.  A moderate disability is rated at 20 
percent and a severe disability warrants a 30 percent 
evaluation.  However, the objective evidence of record 
continues to show no evidence of instability, although the 
veteran reports that he has same on occasion.  Neither Dr. 
Ford, in a May 2005 note, nor the November 2005 VA examiner 
found laxity on examination.  Therefore a separate evaluation 
is not in order.  

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45.  During his 
November 2005 VA examination, the veteran stated that he 
always experienced pain when climbing steps, but otherwise he 
did not have much difficulty with his knee except for periods 
of flare-up, which were unpredictable. The veteran stated he 
was capable of a three mile an hour pace on a treadmill for a 
mile or so.  The veteran was capable of rapid repetitive 
motion of the knee and upon such motion, the range of motion 
was not additionally limited by pain, fatigue, weakness or a 
lack of endurance.  Thus, an evaluation in excess of 10 
percent would not be warranted based upon functional 
impairment.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by the 10 percent 
rating assigned to the right knee.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  In this regard, it is noted that the 10 percent 
rating best represents the level of current disability, 
manifested by noncompensable limitation of motion, with 
evidence of painful motion.  

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


